MORRIS, Judge.
We are unable to sustain defendant’s assignment of error to the denial of the motion to sequester witnesses and to the denial of motion for mistrial grounded upon apparent noncompliance with the order to sequester that was ultimately-entered. This jurisdiction has long followed the rule that segregation, separation, or exclusion of witnesses is not a matter of right, but of discretion on the part of the trial judge. The exercise of such discretion is reviewable only in cases where the discretion has been abused. State v. Spencer, 239 N.C. 604, 80 S.E. 2d 670 (1954). In State v. Sparrow, 276 N.C. 499, 173 S.E. 2d 897 (1970), the Supreme Court held that the trial court does not abuse its discretion in denial of defendant’s motion to sequester witnesses where the record discloses no reason for sequestration. Counsel for defendant stated at trial that he wished to have witnesses Sneed and Holmes sequestered so that they could not confer about the case. We fail to discern, however, that there has been an abuse of discretion or that an adequate reason for sequestration was presented to the court. Nor do we discern prejudice in the fact that several witnesses remained in the courtroom after the court ordered all witnesses removed. It does not appear that counsel made any objection to their presence until the conclusion of the State’s rebuttal evidence.
Likewise, we are unable to sustain the assignment of error to the exclusion of a statement allegedly made by defendant to Lieutenant Hayes. The record does not reflect what the answer of Lieutenant Hayes would have been relative to this statement. Thus, we are unable to determine whether defendant has been prejudiced by its exclusion, and this assignment of error is overruled. State v. Mitchell, 20 N.C. App. 437, 201 S.E. 2d 720 (1974).
No error.
Judges Britt and Baley concur.